DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I (claims 1-5, 7 and 8) and species PLA2G1B and EMX2 in the reply filed on December 8, 2020 is acknowledged.  The traversal is on the ground(s) that Groups I and II fall under 37 C.F.R. § 1.475(b)(2).  This is not found persuasive.
37 C.F.R. 1.475 (a) states that an international and a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in an application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.  
In this instance, the Election/Restriction Requirement dated September 8, 2020 pointed out that the prior art discloses a Vero cell line with decreased 
37 C.F.R. 1.475 (b) states that an international or a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to, inter alia, a product and a process of use of said product.  Here, the claims are directed to different products (e.g., the cell/cell line of claim 3 is different from the cell/cell line of claim 4).  Further, each method recited in claims 10, 11, and 14-24 is different from the other (each claim recites a different virus type and a cell with different genes with reduced expression).  Thus, the application fails to meet the standard set forth in 37 C.F.R. 1.475 (b).
37 C.F.R. 1.475(e) states that the determination whether a group is linked to form a single inventive concept is made without regard to whether the inventions are claimed separately or in the alternative of a single claim.
Regarding the species election, applicant argues that 37 C.F.R. § 1.141(a) states that applicant can claim a reasonable number of species within a claimed genus.  Applicant’s arguments have been considered and are not found persuasive.  37 C.F.R. § 1.141(a) appears to refer to restrictions under 35 U.S.C. § 121.
The requirement is still deemed proper and is therefore made FINAL.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  The abstract of the invention is not directed to the claimed invention.  A new abstract is required that is clearly indicative of the invention to which the claims are directed.  
The disclosure is objected to because of the following informalities: The description for Figures 7 and 8 do not match Figures 7, and 8, respectively.  
Appropriate correction is required.

Claim Objections
Claims 1-4 are objected to because of the following informalities:  Claim 1 should recite “one or more genes selected from the group consisting of” instead of “comprising” and recite “and” between the last two members of the Markush group.  Claim 2 should delete the phrase “one or more of” at the beginning of line 2 and recite “and” instead of “or” between the last two members of the Markush group.  Claims 3 and 4 should recite “and” instead of “and/or”. Appropriate correction is required.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 7 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Karpilow et al. (WO 2014/123967; published August 14, 2014).
	The claims are directed to a cell or cell line comprising decreased expression of one or more of the genes comprising BTN2A1, CNTD2, COQ9, EMX2, EP300, FGF2, GCGR, NAT9, NDUFA9, NEU2, PLA2G1B, PYCRI, RAD5IAP1, SEC6IG, STRADA, SVOPL, ZFYVE9, or ZNF205.
	Karpilow et al. teaches engineered cells that have decreased expression of a coding region selected from ZNF205, CNTD2, SEC61G, ETS1, TAF1L, MCCD1, LY6G6C, BTN2A1, GLXP3, GCGR, and EP300. In one embodiment, cells of the engineered cell line have decreased expression by at least 5% compared to the control cell line (see page 2, lines 26-31).  The engineered cell line may be a mammalian cell line, an avian cell line, or an insect cell line. In one embodiment, the mammalian cell line is selected from a human cell line, a 
	Accordingly, Karpilow et al. anticipates the claims.

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by He et al. (U.S. Patent Application No. 2010/0233703; published September 16, 2010).
	The claims are directed to a cell or cell line comprising decreased expression of one or more of the genes comprising BTN2A1, CNTD2, COQ9, EMX2, EP300, FGF2, GCGR, NAT9, NDUFA9, NEU2, PLA2G1B, PYCRI, RAD5IAP1, SEC6IG, STRADA, SVOPL, ZFYVE9, or ZNF205.
	He et al. teaches engineered NSCLC cells that have decreased expression of EMX2 (see paragraph [0228]).  Because the cell of He et al. meets the structural requirements of the claim, the cell of He et al. will have reduced expression by at least 15% relative to a control.
	Accordingly, He et al. anticipates the claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5, 12-16 and 21-23 of U.S. Patent No. 10137188. 
	The instant claims are directed to a cell or cell line comprising decreased expression of one or more of the genes comprising BTN2A1, CNTD2, COQ9, EMX2, EP300, FGF2, GCGR, NAT9, NDUFA9, NEU2, PLA2G1B, PYCRI, RAD5IAP1, SEC6IG, STRADA, SVOPL, ZFYVE9, or ZNF205.
The patented claims are directed to an engineered cell line, wherein cells of the engineered cell line comprise decreased endogenous expression of at least one 
Although the claims at issue are not identical, they are not patentably distinct from each other.

Claim 1, 2, 7 and 8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13-23 of copending Application No. 16/761009 (reference application). 
	The instant claims are directed to a cell or cell line comprising decreased expression of one or more of the genes comprising BTN2A1, CNTD2, COQ9, EMX2, EP300, FGF2, GCGR, NAT9, NDUFA9, NEU2, PLA2G1B, PYCRI, RAD5IAP1, SEC6IG, STRADA, SVOPL, ZFYVE9, or ZNF205.
The co-pending claims are directed to a cell comprising reduced expression of at least one gene selected ZNF205, NEU2, NAT9, SVOPL, COQ9, 
Although the claims at issue are not identical, they are not patentably distinct from each other.  This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Allowable Subject Matter
Claims 4 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicole Kinsey White whose telephone number is (571)272-9943.  The examiner can normally be reached on M to Th 6:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information 




/NICOLE KINSEY WHITE/Primary Examiner, Art Unit 1648